tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend d o v i m m t o t c a f e z date state date officer director officer director officer director related for-profit city publication publication professional designation professional society dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues have you failed by operating exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below to demonstrate that you meet the operational_test letter cg catalog number 47630w do your operations serve the private benefit of lenders and mortgage companies which would preclude exemption under sec_501 of the code yes for the reasons stated below do you qualify for tax exemption under sec_501 of the code reasons stated below no for the e facts your articles of you were incorporated on incorporation articles did include a purpose and a dissolution clause you amended your articles of incorporation on d stating that your specific purpose is to provide free consultation and advice to low income homeowners faced with the possibility of foreclosure of their homes a non-profit corporation under c law as b clients you will you will provide one primary program assistance to low income homeowners who need advice on how to stay in their home and avoid foreclosure low income homeowners are defined as those households with incomes of less than dollar_figure a year subsequently you stated that your foreclosure services will be provided to low to moderate income homeowners and families your main function is counseling provided by lawyers experienced in banking and foreclosure you will obtain lists of delinquent homeowners and foreclosure lists from the newspaper to identify potential also provide information regarding your services to mortgage companies and realtors so they may pass the information on to homeowners in need of your services subsequently you stated that you do not pian on soliciting through lists if after counseling the homeowner is still faced with foreclosure financial assistance may be provided to the homeowner to help pay the mortgage payment any such payments will be paid directly to the mortgage company no fees are charged for the counseling clients are not referred to other entities nor are the services provided in conjunction with any other entity other key activities will constitute of your activities while the program for low income homeowners will encompa sec_80 other key activities include administrative functions and fundraising activities f and g insurance_companies regarding your board_of directors is composed of three individuals e e who is also your president and ceo is the sole owner of h a for profit law firm in the state of c e through h represents numerous mortgage and with foreclosures mortgages debtor and creditor law and banking e’s resume provides the following information experienced trial attorney in debt collection litigation instrumental in appellate court decisions establishing law in c favorable to creditors and named for the first m in the state of c as designated by the n e will carry the overall responsibility for planning execution and review of your major activities including providing counseling and advice to homeowners f serves as your treasurer and cfo as well as providing counseling and advice to homeowners g is your vice president and runs your day to day operations you do not plan to compensate your officers directors issues legal you have an oral agreement with h to rent space in their offices the fair market rental value of the space is dollar_figure per square foot year however you pay dollar_figure per square foot year h operates out of a building with square feet on the first level the finished area on the second floor contains square feet which has been allocated for your use h receives no referrals from you and has no connection with you other than the use of space in the same building letter cg catalog number 47630w you submitted financial information for and during those years your expenses exceeded your revenues by approximately your proposed budgets for and indicate that your expenses are expected to exceed your revenue each year by approximately donations would be used only to provide financial help to a particular homeowner as needed while foreclosure alternatives are transacted with the lender you will mainly solicit donations and contributions from individuals and organizations in the city of j where your office is located fundraising will consist of presentations to churches local businesses realtors mortgage companies and banks solicitation materials have not yet been developed no donations are solicited from clients receiving counseling you will raise funds on your own and will not engage other organizations to raise funds on your behalf most of your services in the early stages will be by referrals due to your directors’ experience in legal foreclosure you are contacted by numerous sources to provide assistance to those in need in order to address the foreclosure crisis in c referrals will consist solely of word of mouth through banks churches cpas law firms realtors loan officers or mortgage companies familiar with your services the client is not required to sign a contract under legal guidelines in most all cases the foreclosure can be remedied with the lender approving one of the options available in order to avoid the foreclosure your counseling will be provided via the telephone of the time you submitted the intake form used by your counselors during the initial interview which you referred to as a script in person counseling is provided upon request you obtain basic information including income expenses and current mortgage payment from the homeowner to enable the counselor to the homeowner’s housing problem subsequently you stated that the initial presentation will be performed face-to-face and includes an assessment of their current situation and offers advice regarding the options available to them to remain in their home budget analysis criteria are used to both determine the cause of the current delinquency and to allow them to avoid future delinquency issues you utilize k and l to provide information to your clients regarding their foreclosure and mortgage situation you also provide training to your counselors through the use of handwritten notes identify a larger group of classes and seminars will be conducted in order to provide counseling to homeowners although none have been conducted to date you have only counseled individuals on a one-to-one basis active marketing efforts will begin upon approval of your tax-exempt status a business plan has not yet been developed to address how you plan to generate enough revenue to cover your expenses mortgage education classes are encouraged and will be presented by experienced mortgage counselors with the necessary training to provide mortgage counseling to those in need written materials are planned to be prepared upon irs approval you have not applied for nfmcp or hud funding although you plan on applying for hud certification in the future upon irs approval you will hire one experienced mortgage mitigation counselor and one administrative assistant the initial workout packages will be prepared by e each counselor hired will be required to be a certified loss mitigation counselor to meet all hud guidelines continuing education and training programs in accordance with hud guidelines will be provided to employees your goal is to maintain a near perfect ratio of successful workout programs and any unsuccessful files a separate filing system the only foreseeable instance where a workout program cannot be established would be those instances involving bankruptcy death or the final choice of the homeowner that they are not interested in preventing the foreclosure will be kept in letter cg catalog number 47630w law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual a -1 a an section organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service the income_tax regulations regulations states that of sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto c -1 a of the regulations provides that section organization described in sec_501 an organization must be both organized operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt be exempt as order to in if an and an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for charitable purposes unless it serves a public rather than a private interest to meet this requirement that it serve a public purpose an organization must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the word charitable as including relief of the poor and distressed or of the underprivileged sec_1 c -1 d i of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious letter cg catalog number 47630w civic groups labor unions business groups organizations and educational institutions aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the moreover by providing the public with organization was relieving the poor and distressed information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code section dollar_figure of revproc_2012_9 c b provides that an organization seeking recognition of exemption under sec_501 must submit a completed form_1023 a substantially completed application including a letter application is one that includes a detailed narrative statement of proposed activities of contemplated expenditures description narrative and a section dollar_figure of revproc_2012_9 2011_1_cb_283 provides that exempt status may be recognized in advance of an organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed an organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in 326_us_279 66_sct_112 90_l ed the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 71_tc_102 u s an organization made grants to various individuals including officers of the church the grants carried no legal_obligation to repay any interest or principal although the church contended that the grants were made to assist the poor who were in need of food clothing shelter and medical attention the church failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts given the court affirmed the determination that the church failed to establish that its grant program constituted an activity in furtherance of an exempt_purpose in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization counseling assistance connected rather those than with and the letter cg catalog number 47630w see also credit described in sec_501 as a charitable and educational_organization counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code peoples prize v commissioner t c memo petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption 70_fedclaims_782 the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court found instead that it was part of a tax_avoidance scheme and primarily provided private benefits in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization’s board_of directors not have any meaningful educational program or materials to be provided to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the organization did the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps _ its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner because they will be turned away unless they meet the criteria of the participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of private interests finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is letter cg catalog number 47630w the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law failure to demonstrate - operational_test the information you submitted is insufficient for us to conclude that you are organized and operated exclusively for charitable purposes as specified in sec_501 of the code to be exempt an organization must provide a complete application including such information as required by the form as stated in sec_1_501_a_-1 and of the regulations in addition an exempt_organization must show that it is both organized and operated exclusively for one or more of the purposes described in sec_501 of the code see sec_1_501_c_3_-1 of the regulations is a strictly interpreted matter of legislative exemption from federal_income_tax is not a right it grace and as established in new dynamics foundation supra the burden rests with the applicant to prove that it is entitled to exempt status you did include some information required by the form and its instructions such as copies of your bylaws organizing document and an activity description however the activity description did not include detailed information regarding your primary program including one-on-one counseling group workshops and educational classes and seminars you provided minimal information regarding your one-on-one counseling sessions and virtually no information regarding your group workshops or your educational classes and seminars simply stating that you plan to provide such programs is not sufficient to demonstrate how any of your programs will be operated you do not satisfy the requirements of sec_1_501_a_-1 and of the regulations and revproc_2012_9 an organization must also satisfy the organizational and operational tests described in the regulations to qualify for recognition as an organization exempt from federal taxation in order to meet the organizational_test you must have a valid purpose clause that limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves you meet the organizational_test are not in furtherance of one or more exempt purposes however you operate exclusively for charitable or educational_purposes an applicant must establish an administrative record showing that it operates primarily to accomplish an exempt_purpose s described in sec_501 of the code have not provided enough information to demonstrate that you the only activity that you currently conduct is one-on-one mortgage foreclosure counseling you do not intend to commence your other operations until you are recognized as an exempt_organization the one-on-one counseling description submitted is not sufficient and includes multiple inconsistencies you initially stated that of your counseling is performed via the telephone however you later stated that the initial presentation is provided face-to-face you provided a script that is used by your counselor during the initial intake designed to obtain minimal information regarding the client’s mortgage you later stated that you provide budget analysis to both determine the cause of the delinquency and prevent future delinquencies the submitted form does not include sufficient information upon which the counselor could perform a budget analysis in addition you stated that you utilize two publications to provide counseling however you did not explain how the publications are used by the counselor finally you letter cg catalog number 47630w expect to generate enough revenue to cover approximately half of your expenses you have not demonstrated how you plan to cover your expenses on an ongoing basis the service may recognize exempt status in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that it will clearly meet the requirements for exemption in accordance with sec_501 c of the code however a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement as described in la verdad v commissioner supra your activities are not charitable based on the information you provided you have failed to establish that your operations will be charitable through relief of the poor and distressed the regulations define the word charitable as including relief of the poor and distressed or of the underprivileged in sec_1 c - d of the regulations nor have you established that your operations will be educational within the meaning of sec_1_501_c_3_-1 you initially state that you limit your services to a particular class of individuals of low income however you subsequently describe your counseling program as open to those who qualify as low to moderate income in addition you of delinquent homeowners and foreclosure lists in the newspaper later you stated that you will not use lists to obtain clients rather clients will be referred from various sources such banks mortgage companies and realtors similar to the church described in church in boston v commissioner supra you did not provide information about how clients are made aware of your services how you determine if clients are indeed low income or how you provide assistance you have not demonstrated that the grants or services will be made in an objective and nondiscriminatory manner and that the distribution of such grants or services will be made in furtherance of an exempt_purpose initially stated that you will obtain clients from lists your activities are not educational based on the information you provided you have failed to establish that your operations will be exclusively educational the regulations define educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities you stated that the process you follow for mortgage mitigation services includes an initial telephone review with the potential client if the individual is interested in your services an intake form is completed you stated that your presentation to the client includes information regarding your services the foreclosure process including the client’s options as well as the client's current financial situation that includes a written budget analysis however the information gathered by your counselor is not sufficient to provide a budget analysis in order to determine the cause of the delinquency and prevent future ones unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills you provided no evidence that your counselors do anything other than sit down with your clients to fill out the information that is needed to submit a statement of their financial condition to the lender you have not conducted any classes seminars or group workshops other than referencing two publications regarding foreclosure management and c foreclosure laws you have not developed any educational materials or agendas to be used in the future similar to the in solving them letter cg catalog number 47630w not supra your purposes are organization in solution plus to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal a finances nor are potential customers members of a charitable_class that are benefited in 'non-select’ manner the counselor is loan modification like the organizations described in solution plus supra and better business bureau supra your activities have an underlying commercial motive to benefit lenders and mortgage holders that distinguishes your activities from those carried out by a sec_501 organization thus your activities are not educational within the meaning of sec_501 only providing assistance with negotiating a private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a see sec_1_501_c_3_-1 of the regulations you public rather than a private interest were formed by e the sole owner of a for-profit debt collection law firm e performs debt collection services on behalf of creditors including lenders and mortgage companies you share a facility with h purportedly paying below market rate however no information has been submitted to substantiate the fair market rental value of the space your submitted budgets include sufficient donations to cover your planned grants to homeowners receiving mortgage modification services nevertheless it is unclear how you plan to cover your other expenses including rent on your facility the mortgage mitigation services that you provide to homeowners do not serve a charitable purpose nor are the beneficiaries of your services limited to members of a charitable_class the service benefits the private interests of the individual homeowners by relieving them of the burden of negotiating a modification with their lender in addition the lenders and mortgage companies making referrals benefit in that their clients are receiving free mortgage foreclosure modification services in addition the lenders and mortgage companies are relieved of the costs involved with pursuing foreclosure proceedings and ultimately may collect more money than they would otherwise have received from the debtor therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1 c -1 d ii information was requested multiple times additional your proposed activities however either you failed to provide the requested information or the submitted information contradicted previously submitted information similar to the organization in peoples prize v commissioner supra you simply stated that you will not begin offering most of your programs or develop solicitation marketing and educational materials until you are approved as tax- exempt you have not submitted copies of any educational materials agendas curriculums schedule of classes or instructor information you failed to demonstrate that your activities are or will be conducted in a charitable or educational manner as required regarding conclusion an organization that fails to provide a substantially completed application and meet the organizational and operational tests described in the regulations is not exempt you have not provided sufficient evidence to demonstrate that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 c of the code you have failed to establish that your program constitutes an activity that furthers a charitable purpose by actually providing relief to persons who are poor and distressed or underprivileged you have not established that you will operate for charitable purposes nor have you established that your letter cg catalog number 47630w programs are educational accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page publication these items include of n o p the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation a proper power_of_attorney form_2848 power of during the appeal process you must file attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for letter cg catalog number 47630w the district of columbia determines that the organization involved has exhausted all administrative remedies available to it within the irs of the if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to applicable address the mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
